PER CURIAM.
The Florida Bar brought this disciplinary action against Edmund A. Adamo, a member of the Florida Bar, for tampering with evidence, a third-degree felony, in violation of section 918.13(l)(a), Florida Statutes (1983). This Court has jurisdiction pursuant to article V, section 15, Florida Constitution. After a hearing, the- referee recommended that Adamo be found guilty of violating disciplinary rules 1-102(A)(1) (violation of a disciplinary rule), 1-102(A)(3) (engaging in illegal conduct involving moral turpitude), 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and 1-102(A)(6) (conduct adversely reflecting on his fitness to practice law), as well as article XI, rules 11.02(3)(a) (conduct contrary to honesty, justice, or good morals) and 11.02(3)(b) (misconduct constituting a felony) of the integration rule. In light of these findings, the referee recommended that Adamo be disbarred from the practice of law in this jurisdiction effective November 26, 1985.* We adopt the uncontested referee’s report and approve the recommended discipline.
Accordingly, Adamo is hereby disbarred, but shall be eligible to reapply for readmission to the bar on November 26,1988 conditioned upon the restoration of his civil rights and subject to full compliance with all rules and regulations governing admission to the bar including, hut not limited to, successful passage of all portions of the bar examination. Judgment for costs in the amount of $150.00 is hereby entered against Adamo, for which sum let execution issue.
It is so ordered.
McDonald, C.J„ and ADKINS, EHRLICH, SHAW and BARKETT, JJ„ concur.

 Following his felony conviction for tampering with evidence, Adamo was suspended from the practice of law effective November 26, 1985 pursuant to an order from this Court. Florida Bar v. Adamo, No. 67,800 (Fla. Oct. 29, 1985).